             Case 1:19-cv-03675-TSC Document 8 Filed 12/20/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
 LISA PAGE,                                         )
                                                    )
                 Plaintiff,                         )
                                                    )     Case No. 1:19-cv-03675-TSC
        v.                                          )
                                                    )
 U.S. DEPARTMENT OF JUSTICE, et al.,                )
                                                    )
                 Defendants.                        )
                                                    )
                                                    )

                               NOTICE OF APPEARANCE

       Please take notice that the undersigned attorney, Bradley P. Humphreys of the United

States Department of Justice, Civil Division, Federal Programs Branch, enters his appearance in

the above-captioned case on behalf of Defendants.

Dated: December 20, 2019                            Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    MARCIA BERMAN
                                                    Assistant Branch Director

                                                    /s/ Bradley P. Humphreys
                                                    BRADLEY P. HUMPHREYS
                                                    (D.C. Bar No. 988057)
                                                    Trial Attorney, U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, N.W.
                                                    Washington, D.C. 20005
                                                    Tel.: (202) 305-0878
                                                    E-mail: Bradley.Humphreys@usdoj.gov

                                                    Counsel for Defendants
